NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                            STATE OF ARIZONA,
                                 Appellee,

                                        v.

                         MARIO RAUL MARTINEZ,
                                Appellant.

                             No. 1 CA-CR 20-0099
                               FILED 5-18-2021


           Appeal from the Superior Court in Maricopa County
                        No. CR2015-118455-001
                   The Honorable Dean M. Fink, Judge

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General's Office, Phoenix
By Linley Wilson
Counsel for Appellee

Maricopa County Public Defender's Office, Phoenix
By Mikel Steinfeld
Counsel for Appellant
                          STATE v. MARTINEZ
                          Decision of the Court



                      MEMORANDUM DECISION

Judge James B. Morse Jr. delivered the decision of the Court, in which
Presiding Judge D. Steven Williams and Judge Jennifer B. Campbell joined.


M O R S E, Judge:

¶1             Mario Raul Martinez appeals his convictions and sentences
for second-degree murder, possession of marijuana, and possession of drug
paraphernalia. He challenges two of the superior court's evidentiary
rulings at trial. For the reasons that follow, we affirm.

             FACTS AND PROCEDURAL BACKGROUND

¶2           The victim and his girlfriend, L.C., were staying at a friend's
apartment when Martinez arrived to enquire about money the victim owed
him for some speakers. After an argument ensued, the victim unexpectedly
pushed Martinez into the wall, and the two "ended up grabbing onto each
other."

¶3           L.C. returned to the apartment after taking out the trash, and
she heard Martinez and the victim arguing about money in the bathroom.
L.C. opened the bathroom door and saw the two men fighting on the floor.
The victim was on his back, and Martinez was kneeling over him. Martinez
then stabbed the victim in the chest, stood up, and left.

¶4          L.C. called police. When officers arrived, they found the
victim—alive but unresponsive—laying on the ground outside the
apartment. Officers also discovered a knife in the bathtub and another knife
on the ground outside the apartment. The victim ultimately died from the
knife wound inflicted by Martinez.

¶5            After interviewing L.C. and D.W., a neighbor who also
witnessed portions of the confrontation between Martinez and the victim,
officers turned their attention to locating Martinez. They found him driving
his vehicle in a hospital parking lot. Upon arresting Martinez, an officer
found a baggie of marijuana in his pocket. Martinez's ear and knuckle
appeared injured, and he had a puncture wound on his back.

¶6           The State charged Martinez with second-degree murder, a
dangerous class 1 felony, possession of marijuana, and possession of drug


                                     2
                            STATE v. MARTINEZ
                            Decision of the Court

paraphernalia. At trial, Martinez presented a self-defense case, testifying
he feared for his life when the victim "[tried] to put something into my
back."

¶7            The jury found Martinez guilty as charged. Based on
additional factors also found by the jury, the superior court imposed an
aggravated prison sentence of 23.75 years for the second-degree murder
charge. For the remaining counts, the court imposed presumptive prison
terms. This appeal followed. We have jurisdiction under Article 6, Section
9, of the Arizona Constitution and A.R.S. §§ 12-120.21(A)(1), 13-4031,
and -4033(A)(1).

                                DISCUSSION

I.     Evidence of the Victim's Reputation for Violence.

¶8            Martinez argues the superior court erred by precluding
evidence of the victim's reputation for methamphetamine-induced
paranoia and violence. According to Martinez, the evidence was
admissible to support his self-defense claim—specifically that the victim
was the initial aggressor—and the court's preclusion of the evidence
therefore violated his constitutional right to present a complete defense.

¶9            L.C. testified that, on the day of the stabbing, she and the
victim had used methamphetamine. During cross-examination, Martinez
asked L.C.: "And it's a fact, isn't it, that [the victim] would get highly
paranoid when he consumed methamphetamine, correct?" The State
objected on relevancy and Rule 404 grounds. See Ariz. R. Evid. 404(b)(1)
("[E]vidence of other crimes, wrongs, or acts is not admissible to prove the
character of a person in order to show action in conformity therewith.").
During the ensuing bench conference, Martinez explained, "[the question]
directly goes toward the victim's capacity for violence. [L.C.] observed him
being violent on many occasions." The court sustained the objection, a
ruling we review for an abuse of discretion. State v. McGill, 213 Ariz. 147,
156, ¶ 40 (2006).

¶10            Martinez correctly asserts that evidence of a victim's
reputation for violence may be admissible in a self-defense case. Ariz. R.
Evid. 404(a)(2), 405(a); State v. Zaid, 249 Ariz. 154, 159, ¶ 18 (App. 2020). But
Martinez did not ask L.C. about the victim's violent reputation. Cf. State v.
Griffin, 99 Ariz. 43, 46 (1965) (describing "reputation in the community for the
character traits of argumentativeness, belligerence and quarrelsomeness" as
admissible in self-defense case (emphasis added)). Notably, Martinez
proffered that L.C. "observed [the victim] being violent on many occasions,"


                                       3
                             STATE v. MARTINEZ
                             Decision of the Court

and never proffered any evidence of the victim's reputation for violence.
Instead, as demonstrated by the question and the offer of proof he
provided, Martinez sought "to lay the foundation that [L.C.] observed this
behavior before" to prove the "fact" that the victim becomes paranoid and
acts violently after he consumes methamphetamine. Such observations are
not evidence of the victim's general reputation for violence. Cf. id. at 46-47
(citing authority that discusses the admissibility of the deceased's "general
reputation").

¶11             Further, because Martinez did not claim that, at the time of
the knife fight, he knew of prior instances where the victim behaved
violently after ingesting methamphetamine—nor did he identify
circumstances that would otherwise corroborate his assertion that the
victim was the initial aggressor—the proposed evidence was improper
character evidence to prove the victim's propensity to behave violently. See
State v. Fish, 222 Ariz. 109, 121, ¶ 35 (App. 2009) ("[A] defendant may not
introduce evidence of specific acts unknown to the defendant at the time of
the alleged crime to show that the victim was the initial aggressor."); see also
Zaid, 249 Ariz. at 158-59, ¶¶ 14-16 (discussing Fish and the circumstances in
a self-defense case necessary to render admissible a victim's prior acts that
are unknown to the defendant at the time of the offense). The evidence was
therefore inadmissible under Rule 404(b). And in light of the evidence
admitted at trial, namely expert testimony regarding the violent behavior
exhibited by methamphetamine users and the victim's use of the drug on
the day of the incident, Martinez was not denied "the opportunity of
presenting to the trier of fact information [that] bears . . . on the issues of the
case . . . ." State v. Foshay, 239 Ariz. 271, 279-80, ¶ 41 (App. 2016) (quoting
State v. Fleming, 117 Ariz. 122, 125 (1977)). No error occurred, and the
superior court therefore did not abuse its discretion.

¶12           Alternatively, if the superior court did err, the error was
harmless because the overwhelming evidence at trial contradicted
Martinez's self-defense claim. See State v. Bible, 175 Ariz. 549, 588 (1993)
("When an issue is raised but erroneously ruled on by the trial court, this
court reviews for harmless error."). As instructed, the jury could consider
Martinez's "running away" as evidence of his guilt. And in this case, the
evidence demonstrated Martinez fled twice. First, as noted, he left the scene
before police arrived. Then, Martinez attempted to flee when police drove
into the hospital parking lot to apprehend him.

¶13            Other evidence also contradicted Martinez's defense.
Significantly, Martinez did not claim he was defending himself during his
post-arrest police interview. Indeed, Martinez initially denied being in a


                                        4
                           STATE v. MARTINEZ
                           Decision of the Court

knife fight altogether, and when he eventually admitted to fighting the
victim, he said he did not think the victim was going to kill him.

¶14          Finally, although Martinez was prohibited from asking L.C.
whether she previously observed the victim behave violently while on
methamphetamine, the court permitted Martinez to enquire whether the
victim was paranoid or behaving violently after he used methamphetamine
the day he was murdered. When Martinez posed those questions to L.C.,
she responded, "No."

¶15           Considered collectively, the foregoing evidence establishes
beyond a reasonable doubt that, had Martinez been permitted to ask L.C.
about the victim's previous methamphetamine-induced violence, the
verdicts would have remained unchanged. See Bible, 175 Ariz. at 588
(stating error is harmless if "we can say, beyond a reasonable doubt, that
the error did not contribute to or affect the verdict").

II.    Evidence of L.C.'s and D.W.'s Methamphetamine Use.

¶16            Martinez next argues the superior court erred by precluding
evidence of L.C.'s and D.W.'s prolonged methamphetamine use during the
week before the victim's murder. Martinez contends the precluded
evidence "would have undercut the reliability of these witnesses'
observations . . . ." Again, we review for an abuse of discretion. McGill, 213
Ariz. at 156, ¶ 40.

¶17            During his cross-examination of L.C. and D.W., Martinez
asked whether they used methamphetamine just before they observed the
fight between Martinez and the victim. Both responded that they did and,
when Martinez proceeded to question L.C. whether she was "doing meth
all week prior to [the day of the incident]," the superior court sustained the
State's objection on relevance grounds. The court did, however, allow
Martinez to ask about L.C.'s drug use the day before the incident, which he
subsequently did, and L.C. admitted to using methamphetamine then as
well.

¶18          Martinez's argument is not persuasive.                On cross-
examination, L.C. admitted that she did not remember parts of that day and
her lack of memory was "probably" caused by her consumption of
methamphetamine. Considering the testimony regarding the witnesses'
drug use the day of—and for L.C., the day before—the incident, further
evidence of their drug use during the previous week was cumulative and
only marginally relevant to challenge their ability to perceive the altercation
between Martinez and the victim. We discern no abuse of discretion.


                                      5
                  STATE v. MARTINEZ
                  Decision of the Court

                      CONCLUSION

¶19   Martinez's convictions and sentences are affirmed.




                 AMY M. WOOD • Clerk of the Court
                 FILED: AA




                                6